DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the Information Disclosure Statement, filed on 08/30/22,  the IDS has been considered and the information contained therein does not adversely affect the indicated allowability of claims 1-13 in the office action mailed on 06/08/22.  Please find attached a signed IDS..
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the record of prior art by itself or in combination with other references does not show a method for producing a component for an electric machine from a laminated core (10), comprising: 
inserting each of a plurality of wire elements (40) into corresponding grooves (12) provided in the laminated core (10); 
removing any insulation material present at a tip (50) of at least one of the plurality of wire elements (40); and 
attaching a temperature sensor (52) to the tip (50) of the at least one of the plurality of wire elements (40), 
wherein each of the plurality of wire elements (40) comprises two legs (44), which are connected to one another via a bend (48) and which are arranged in parallel to a central axis of the laminated core (10) inside the corresponding grooves (12), and 
wherein the tip (50) is formed or erected at the bend (48) so as to serve as an attachment point for the temperature sensor (52).

    PNG
    media_image1.png
    748
    561
    media_image1.png
    Greyscale

Regarding claim 8, the record of prior art by itself or in combination with other references also does not show a component for an electric machine, comprising: 
a laminated core (10), 
a plurality of wire elements (40), and 
a temperature sensor (52) attached to a tip (50) of at least one of the plurality of wire elements (40), 
wherein each of the plurality of wire elements (40) are inserted into corresponding grooves (12) provided in the laminated core (10), 
wherein each of the plurality of wire elements (40) comprises two legs (44), which are connected to one another via a bend (48) and which are arranged in parallel to a central axis of the laminated core (10) inside the corresponding grooves (12),
wherein the tip (50) is formed or erected at the bend (48) so as to serve as an attachment point for the temperature sensor (52), and 
wherein the tip (50) is locally stripped of any insulation material provided on the plurality of wire elements (40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Takeuchi et al. (JP 2013225959 A) teaches a component for an electric machine, comprising a laminated core (10), a plurality of wire elements (12), and a temperature sensor (14), wherein each of the plurality of wire elements (12) are inserted into corresponding grooves provided in the laminated core (10), wherein each of the plurality of wire elements (12) comprises two legs (38), which are connected to one another and which are arranged in parallel to a central axis of the laminated core (10) inside the corresponding grooves.  However, Takeuchi does not teach the temperature sensor attached to a tip of at least one of the plurality of wire elements, wherein the tip is formed or erected at the bend so as to serve as an attachment point for the temperature sensor, and wherein the tip is locally stripped of any insulation material provided on the plurality of wire elements.
Yamada et al. (US 9,893,600 B2) also does not teach a temperature sensor attached to a tip of at least one of the plurality of wire elements, wherein the tip is formed or erected at the bend so as to serve as an attachment point for the temperature sensor, and wherein the tip is locally stripped of any insulation material provided on the plurality of wire elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834